JS 44 (Rev, 10/20)

purpose of inttiating the civil docket sheet.

Case 5:21-cv-02919 Document1 Filed 06/30/21 Page 1of5
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved &y the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

(SEG INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

. (a) PLAINTIFFS

Watkins, Charles M.

(b) County of Residence of First Listed Plaintiff Berks
(EXCEPT IN U.S. PLAINTIFF CASES}

(c) Attorneys (firm Name, Address, and Telephone Number)
Bellwoar Kelly LLP, Andrew J. Bellwoar, Esq.,
126 W Miner St #1, West Chester, PA 19382

(610) 314-7066

DEFENDANTS

NOTE:

Attorneys (if Krewn)

 

Pennsylvania State Police, Tpr. Reiter, John
Pennsyivania State Police, Tpr. Fischer, Nicholas

County of Residence of First Listed Defendant Berks

{IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE FRACT OF LAND INVOLVED.

 

IL BASIS OF JURISDICTION (Place an “X" in Que Box Only)

 

(For Diversity Cases Only}

TL CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plainiiff

and One Box for Defendant}

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

[11 U.S. Government [f]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State C] L Cl 1 Incorporated or Principal Place Cl 4 CI 4
of Business In This State
CJ2 U.S. Government C4 Diversity Citizen of Another State C] 2 L] 2 Incorporated and Principal Place | 3 Ci 5
Defendant (indicate Citizenship of Parties in tem Hi) of Business In Another State
Citizen or Subject ofa Cl 3 CI} 3 Foreign Nation L] 6 LI 6
Foreign Country
IV. NATURE OF SUIT Placeon an. “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[SE SCONTRACE:: : AOS TORTS 1 ne RORFEITUREAPENALT Y=) [esc SBANKRUPTCS OTHER STATUTES:
110 Insuzance PERSONAL INJURY PERSONAL INJURY | 625 Dmg Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine A 310 Airplane CI} 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability F ]690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability Ct 367 Health Care/ 490 State Reapportionment
150 Recovery of Overpayment | ]320 Assault, Libel & Pharmaceutical = PROPERTY RIGHTS = 410 Antitrust
& Enforcement of Judgment Slander Persona Injury 820 Copyrights |_j 430 Banks and Banking
EE 15! Medicare Act |] 330 Federal Employers’ Product Liability 830 Patent Tf 450 Commerce
152 Recovery of Defaulted Liability CI 368 Asbestos Personal 835 Patent - Abbreviated = |_{ 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_] 470 Racketeer influenced and
(Excludes Veterans) | 345 Marine Product Liability CI 840 Trademark Cormupt Organizations
Ed 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 “SEABOR =] 880 Defend Trade Secrets rj 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2616 (15 USC E68 or 1692)
[| 160 Stockholders’ Suits - 355 Motor Vehicic H 371 Truth in Lending Ast rj 485 Telephone Consumer
190 Other Contract Product Liability CI} 380 Other Personal | 720 Labor/Management "SOCIAL SECURITY: Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury Cc 385 Property Damage 746 Railway Labor Act 862 Black Lung (923) 850 Securities/Commadities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIVC/DIWW (405(g)) L_ Exchange
Medical Malpractice Leave Act 864 SSID Titke XVI | $50 Other Statutory Actions
= oRBAL PROPERTY. 2c CIVIL RIGHIS:.< | PRISONER PETITIONS <|_|790 Gther Labor Litigation 865 RSI {405(g)) |_| 891 Agricultural Acts
| 210 Land Condemnation jx] 440 Other Civil Rights Habeas Corpus: 791 Empioyee Retirement |_| 893 Environmental Matters
220 Foreclosure |_| 441 Voting [_} 463 Alien Detainee Income Security Act EDERAT TAX SUITS 2" 895 Freedom of Information
239 Rent Lease & Ejectment | 442 Employment Ez 310 Motions to Vacate [i 870 Taxes (U.S, Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant} 896 Axbitration
245 Tort Product Liability Accommodations — [__} 530 General [_] 871 IRS—Third Party - 299 Administrative Procedure
[| ]290 All Other Real Property | ] 445 Amer. w/Disabilities -[__} 535 Death Penalty IMMIGRATION cee8 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -[ [540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 350 Civil Rights Actions State Statutes
| 448 Education $55 Prison Condition
$60 Civil Detainee -
Conditions of
Confinement
¥. ORIGIN (Place an “Xx” in One Box Only)
ix] fxg] | Original 2 Removed from 3. Remanded from Cl] 4 Reinstated or CO 5 Transferred from 6 Muttidistrict ia 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S, Civil Statute under which you are filing (Do sof cite jurisdictional statutes unless diversity):
18 U.S.C. § 1983 and §1988

 

 

Brief description of cause:
Violation of U.S, Constitutiona? Rights

 

 

 

 

 

VIL REQUESTED EN  [] CHECK IF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, E.R.Cv.P. JURY DEMAND: fxlves LINo
VILL. RELATED CASE(S) 5
ed dasiructions}:
iF ANY (See instructions}: on DOCKET NUMBER
DATE /) te OF ATTORNEY OF RECORD
06/30/2021 ffi fom 13 © fe
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING LFP JUDGE MAG, JUDGE

 
Case 5:21-cv-02919 Document1 Filed 06/30/21 Page 2 of5

CHARLES M. WATKINS
VS

JOHN REITER

And

NICHOLAS FISCHER JURY TRIAL DEMANDED

COMPLAINT

1. CHARLES M. WATKINS brings this lawsuit under 42 U.S.C Section 1893 to redress the
harm caused to him by two Pennsylvania State Troopers (John Reiter and Nicholas

Fischer).
PARTIES

2. Charles Watkins (“Charles”) is an adult individual who resides at 144 Orchard Road,
Perry Township, Berks County, PA.

3. John Reiter (“Reiter”) is an adult individual who at all relevant times was employed by
the Commonwealth of Pennsylvania as a state trooper. Reiter is being sued in his
individual capacity.

4, Nicholas Fischer (“Fischer”) is an adult individual who at all relevant times was
employed by the Commonwealth of Pennsylvania as a state trooper. Fischer is being

sued in his individual capacity.

JURSIDICTION and VENUE

5. The acts described in this Complaint occurred in Berks County Pennsylvania, Plaintiff

resides in the Eastern District of PA, the Defendants operated at all times under color of

 

 
10.

11.

12,

13.

14.

15

Case 5:21-cv-02919 Document1 Filed 06/30/21 Page 3 of5

state law, and this claim is brought pursuant to 42 U.S.C. Section 1983, thus jurisdiction

and venue are proper in the Eastern District of Pennsylvania.
FACTS

On October 5, 2019, at approximately 4 PM, Reiter and Fischer were on duty, in
uniform, and acting in their capacity as Pennsylvania State Troopers. Reiter and Fischer
traveled to the private residence of Charles, and after knocking on his door, proceeded
to question Charles.

Charles was, at that time, 79 years old. He had suffered a stroke a few years earlier, and
still felt the effects of that stroke. Charles previously was a professor of philosophy at
Kutztown University; he then went back to school and earned a law degree, practicing
law up to about 5 years before the events of October 5, 2019.

When Reiter and Fischer came to Charles’s door, he responded, and in due course asked
the 2 troopers to leave his property. Charles then turned to go back inside his house.
Instead of leaving his property as requested, Reiter and Fischer assaulted Charles. Reiter
grabbed Charles when Charles was inside the front door of his house and violently threw
nim to the ground. Fischer failed to intervene to stop Reiter, and in fact assisted Reiter.
As a resuit of this assault, Charles suffered a broken nose, fractured ribs, his glasses
were broken, and the tendons in his arm were damaged, among other damages.

The 2 state troopers then filed false incident reports and false charges against Charles,
all in an effort to cover up their wrongdoing.

Due to the falsehoods of Reiter and Fischer, Charles was arrested, had multiple charges
lodged against him, and bail imposed on him. Charles was forced to hire a criminal
defense attorney to represent him.

Then, compounding their misdeeds, Reiter testified at the preliminary hearing on the
charges lodged against Charles, by repeating the lies he set forth in his incident report.
Reiter lied under oath to the Court about what occurred at Charles’s property.

There was no probable cause for the charges lodged against Charles.

. The criminal charges were held for court based on the false testimony of Reiter, but

eventually the District Attorney reviewed all the evidence, and determined that the

 
16.

17.

18.

19.

20.

21.

22,

Case 5:21-cv-02919 Document1 Filed 06/30/21 Page 4of5

criminal charges against Charles related to Reiter and Fischer should be dismissed. The

charges were dismissed.
COUNT 1 FALSE ARREST

Plaintiff incorporates by reference the allegations in the above paragraphs as if set forth
fully herein.

Defendants each acted under color of state law, and in so doing caused the arrest and
prosecution of Charles.

The charges had no basis in fact, and there was no probable cause for an arrest, and
thus the Defendants acted in such a way as to violate the Fourth Amendment to the U.S.
Constitution.

As a direct result of the illegal arrest and prosecution, Charlies sustained the following
damages: loss of liberty; out of pocket expenses including attorney fees to defend
against baseless charges; and personal humiliation, mental anguish and suffering.
Defendants are further liable to Charles for presenting a false Affidavit of Probable

Cause to the Court, and for that Defendants should be made to pay punitive damages.

WHEREFORE, judgment should be entered in favor of Plaintiff Charles Watkins and
jointly and severally against Defendants for compensatory damages, punitive damages,
attorney fees, pre-judgment interest and post-judgment interest and such other costs as

the Court deems appropriate.

COUNT 2 MALICIOUS PROSECUTION

Plaintiff incorporates by reference the allegations in the above paragraphs as if set forth
fully herein. :
The false charges were prosecuted by the Defendants, in violation of Charles's

Constitutional rights and this resulted in damages to Charles as aforesaid.

 
23.

24,

Case 5:21-cv-02919 Document1 Filed 06/30/21 Page 5of5

WHEREFORE, judgment should be entered in favor of Plaintiff Charles Watkins and
jointly and severally against Defendants for compensatory damages, punitive damages,
attorney fees, pre-judgment interest and post-judgment interest and such other costs as

the Court deems appropriate.

COUNT 3 EXCESSIVE FORCE

Plaintiff incorporates by reference the allegations in the above paragraphs as if set forth
fully herein.

The force used by Defendants was neither privileged nor reasonable, nor warranted,
under the circumstances, in violation of Charles’s Constitutional rights, and this resulted

in physical and mental harm to Charles.

WHEREFORE, judgment should be entered in favor of Plaintiff Charles Watkins and
jointly and severally against Defendants for compensatory damages, punitive damages,
attorney fees, pre-judgment interest and post-judgment interest and such other costs as

the Court deems appropriate, all in excess of $150,000.00.

Z

Andrew Bellwoar, Esq

 

Attorney for Charles Watkins

Bellwoar Kelly LLP

126 W. Miner Street
West Chester, PA 19382
P: (610) 314-7066

 

 
